Linda M Tirelli, Esq.
50 Main Street, Suite 1265
White Plains NY 10606
(914)732-3222

 

December 02, 2020
Invoice #: 795

Yanaira Polanco
25-22 96th Street
E. Elmhurst, New York 11369

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Staff Description Hours Rate Total Ri
Previous Balance $0.00
10/25/18 Alejandro Lopez, |Loss Mit 0.30: $200.00 $60.00
Paralegal draft email to OC re status of loss mit review '
111218 Alejandro Lopez, _ Loss Mit 0.40 $200.00 $80.00.
Paralegal reviewed loss mit file; drafted loss mit notes for
covering atty
12/12/18 Alejandro Lopez, |OC Correspondance 0.40 $200.00 $80.00
Paralegal email from OC re missing docs cant open
attachment
12/13/18 Alejandro Lopez, Loss Mit 0.50 $200.00 $100.00
Paralegal call w/ client re loss mit; correspondence client
received from creditor directly
1244/18 Alejandro Lopez, {Creditor Contact 0.30 $200.00 $60.00,
Paralegal email OC re creditor ceasing communication w/ |
client directly
12/20/18 Alejandro Lopez, _| Debtor's affidavit 0.40 $200.00 $80.00,
Paralegal draft debtor's affidavit re requested docs pending
approval
12/21/18 Alejandro Lopez, |Doc Request 0.50 $299.00 $149.50.
Paralegal called client to amend P&L statements; filed
debtors affidavit: sent docs to OC
12/26/18 Alejandro Lopez, | Doc Request 0.20 $200.00 $40.00
Paralegal OC emailed confirming receipt of docs |
02/07/19 Alejandro Lopez, |Loss Mit 0.30. $200.00 $60.00
Paralegal follow up email to OC re Loss Mit
02/11/19 Alejandro Lopez, |Loss Mit 0.10 $200.00 $20.00:
Paralegal OC emailed re status of loss mit docs
02/1 9/19 Alejandro Lopez, {Loss Mit 0.30 | $200.00 $60.00
: Paralegal email from client re loss mit & correspondence \
from creditor; printed out email & went over w/ LT :
(03/01/19 Alejandro Lopez, {Loss Mit 0.20, $200.00 $40.00
| Paralegal email from OC re status of loss mit
|03/13/19 Alejandro Lopez, |Loss Mit 0.20, $200.00, $40.00
Paralegal emailed OC re Loss Mit Status |
03/14/19 Alejandro Lopez, | OC Correspondance 0.50 $200.00 $100.00
Paralegal email to OC re consent to adj.; called court for :
adj. date; draft 2 letters & filed
03/22/19 Alejandro Lopez, Loss Mit 7 0.20 $200.00' "$40.00
Paralegal email from OC re missing loss mit docs
03/28/19 Alejandro Lopez, |Loss Mit 0.20 $200.00 | $40.00!
Paralegal email to OC re loss mit status | |
04/01/19 Alejandro Lopez, |Loss Mit 0.30 $200.00! $60.00.
Paralegal email exchange with OC re loss mit docs |
missing, forwarded request to client

 

 

 

 

 

 

 

 

 

 

Page 1
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Staff Description Hours, Rate 7 Total Ri
04/03/19 Alejandro Lopez, |Loss Mit 0.20 $200.00 $40.00
Paralegal email from OC re RMA and loss mit; forwarded to
client
04/04/19 Alejandro Lopez, |RMA Packet 0.20 $200.00 $40.00.
Paralegal email from client re loss mit RMA |
04/10/19 Alejandro Lopez, | Client Correspondence 0.30 $200.00 $60.00,
Paralegal email exchange with client re attachments are
unable to be open
04/10/19 Alejandro Lopez, |Loss Mit 0.50 $200.00' $100.00
Paralegal draft debtor's loss mit affidavit; scan in docs
received, file affidavit on ECF, sent OC docs
04/23/19 Alejandro Lopez, |Loss Mit 0.30 $200.00; $60.00
Paralegal email to OC's to adjourn loss mit & AP case
04/23/19 Alejandro Lopez, |Status report 0.30 $200.00 $60.00;
Paralegal OC sent missing docs letter & filed status report; :
printed status report & saved to dropbox
04/24/19 Alejandro Lopez, {Doc Request. 0.20 $200.00 $40.00:
Paralegal emailed OC re miss docs letter received |
04/24/19 Alejandro Lopez, |Loss Mit 0.30 $200.00 $60.00.
Paralegal :draft status report for loss mit :
|04/25/19 Alejandro Lopez, ‘Doc Request 0.20 $200.00 $40.00
: Paralegal emailed client requesting 3 months of P&L's for
income |
04/25/19 Alejandro Lopez, | Status report 0.40 $200.00 $80.00,
Paralegal re-draft status report as per LT |
04/26/19 Alejandro Lopez, ;Doc Request 0.30 $200.00: $60.00,
Paralegal email exchange with OC re 3 months of P&Ls for |
income |
04/30/19 Alejandro Lopez, |Doc Request 0.20 $200.00 $40.00.
Paralegal emailed client following up on P&Ls requested
05/02/19 Alejandro Lopez, [Doc Request 0.30! $200.00. $60.00
Paralegal email from client re P&L's for income :
05/02/19 Alejandro Lopez, Doc Request : 0.70! $200.00 $140.00
Paralegal email from client with all P&Ls - scanned in; draft
and file debtor's affidavit, and emailed to OC
05/03/19 Alejandro Lopez, |Doc Request —— “0.20 $200.00 $40.00
Paralegal email from OC re receipt of prior email with P&L
statements
06/14/19 Alejandro Lopez, [Client Correspondence __ - 0.30 $200.00 ~ $60.00
Paralegal call with client re notice received
OS/15/19 Alejandro Lopez, Loss Mit 0.20) $200.00. $40.00
Paralegal email to OC re status of loss mit submission | :
105/16/19 Alejandro Lopez, |Loss Mit 0.20 $200.00 $40.00 -
Paralegal email from OC re update to status of loss mit :
i
05/17/19 Alejandro Lopez, |Loss Mit 0.20! $200.00 $40.00,
Paralegal email from OC re submitted loss mit docs
‘06/03/19 Alejandro Lopez, |Loan Mod 0.30, $200.00. $60.00
Paralegal email from OC re trial mod, saved & printed out
copy; sent email to client
06/03/19 Alejandro Lopez, |Loan mod ene 0.30 $200.00 $60.00
Paralegal email from OC re trial mod, saved & printed
copy; emailed to client
06/04/19 Alejandro Lopez, |Loan Mod - — 0.30: $200.00. $60.00
Paralegal ‘email to client re trial mod & call to discuss
06/06/19 Alejandro Lopez, Loan Mod 0.30, $200.00 ; $60.00
Paralegal call with client re trial mod & scheduling
06/07/19 Alejandro Lopez, [Adjournment 0.10 $200.00, ~~ $20.00.
Paralegal email to OC re consent to adjourn 6/13
‘06/10/19 Alejandro Lopez, [Adjournment 0.10 $200.00 $20.00
: ‘Paralegal follow up email to OC re adjourn 6/13

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Staff Description - Hours Rate. Total Rt
06/1119 —_—«*| Alejandro Lopez, |Loss Mit Review of trial mod terms 0.20 $200.00 $40.00!
Paralegal follow up email to OC re adjournment; email from
LT to OC & call with OC
06/20/19 Alejandro Lopez, |Loan Mod 0.10 $200.00 $20.00
Paralegal emailed OC re trail mod |
06/24/19 Alejandro Lopez, |Loan Mod 0.10 $200.00 $20.00
Paralegal emailed client re trial mod
06/24/19 Alejandro Lopez, j|Loan Mod 0.10 $200.00 $20.00
Paralegal email client re trial mod
07/03/19 Alejandro Lopez, {Loan Mod 0.20 $200.00 $40.00
Paralegal email exchange with OC re 1st trial payment
07/18/19 Alejandro Lopez, | Status Report re Loss Mit 0.40 $200.00 $80.00
Paralegal draft status report
07/23/19 Alejandro Lopez, |Loss Mit 0.10, $200.60 $20.00
Paralegal emailed OC with new Loss Mit date !
08/01/19 Alejandro Lopez, {Loan Mod 0.40 $200.00 $80.00
Paralegal draft cover letter for trial mod, scanned in, printed
for mailing, & sent OC copy
08/27/19 Alejandro Lopez, {Los Mit 0.20 $200.00 $40.00,
Paralegal Draft Loss Mit for 9-25-19 notes
08/29/19 Alejandro Lopez, {|MTG/Trial Payment 0.40 $200.00: $80.00!
Paralegal Draft cover letter for MTG/Trial Payment. Scan in
wi check. Mailed out. Sent oc copy.
09/03/19 Alejandro Lopez, trial payment 0.20 $200.00 $40.00
Paralegal email from oc re; trial payment
09/10/19 Alejandro Lopez, [loss mit 0.60 $200.00 $120.00,
Paralegal Emails w/ OC re adj. 9-24-19 loss mit draft. :
file status report w/ Ecf
09/11/19 Alejandro Lopez, loss mit 0.40 $200.00 $80.00
Paralegal draft; file status report for loss mit
09/12/19 Alejandro Lopez, {email to oc 0.10 $200.00 $20.00,
Paralegal email to oc w/ adj loss mit date
'09/20/19 Alejandro Lopez, |MTG Payment 0.20 $200.00 $40.00,
Paralegal email to client re MTG payment per Oct 2019
11/01/19 Alejandro Lopez, | Draft cover letter for trial/Loan Mod., scan in with 0.40 $200.00 $80.00
Paralegal check, mail out
Send OC copy via email.
11/21/19 Alejandro Lopez, | Emails with OC re: the final loan modification 0.50 $200.00 $100.00;
Paralegal docs/mailed eslewhere.
TC wiclient re: post-dated checks for Dec. 2019
11/22/19 Alejandro Lopez, | emails with OC re: 12-3-19 hearing & final loan , 0.30; $200.00 $60.00:
Paralegal mod. papers
11/25/19 Alejandro Lopez, | Made copie of trial payment checks for client. 0.30 $200.00 $60.00 7
Paralegal Client dropped off.
11/25/19 Alejandro Lopez, | email with closing affidavit; closing & orders 0.30 $200.00 $60.00
Paralegal approving retention
11/27/19 Alejandro Lopez, (sent client final loan mod. for review. 0.30 $200.00 $60.00
Paralegal ‘Instructed to schedule an appointment with LT.
12/02/19 Alejandro Lopez, — Emails from OC re: previous affy. None on final 0.20: $200.00 $40.00 7
Paralegal loan mod. docs. :
12/02/19 Alejandro Lopez, | TC wiclient re final loan mod. docs. and need for 0.30 $200.00 $60.00
Paralegal client to meet w LT
advisd client she must come in person to review
with LT
12/04/19 Alejandro Lopez, draft cover letter re: Dec. 19 trial payment. scan 0.60 $200.00 $120.00
Paralegal in with check
sent Oc a copy via email/mailed out | :
~ — ! |
12/13/19 Alejandro Lopez, {draft status report, adjournment request, per LT 0.70: $200.00 $140.00;
Paralegal made corrections
filed on ECF, forward to TT |
12/18/19 Alejandro Lopez, |TC with client regarding final modification 0.30) $200.00 $60.00
Paralegal email to OC following up on LT's voicemail |
| 12/20/19 Alejandro Lopez, | TC w/client re: the inquiries made for final loan 0.20. $200.00 $40.00!
! Paralegal modification |

Page-3——  —-
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

:Date ‘Staff ‘Description Hours Rate. Total Ri

1272719 — —_—«‘tAlejandro Lopez, email to OC re: inquiry on final loan modification 0.20! $200.00 $40.00]
Paralegal ee

12/27/19 Alejandro Lopez, {loss mit email from LT to OC regarding the 0.10 $200.00, $20.00,
Paralegal inquiry note a | Le

12/30/19 Alejandro Lopez, | T/C with client regarding inquiries on Loan 0.20. $200.00! $40.00.
Paralegal Modification ee _ _ |

01/07/20 Alejandro Lopez, check & final modification documents came 0.40 $200.00. $80.00.
Paralegal in/drafted cover letter | |
sent email to OC regarding best overnight email

address |
01/17/20 Alejandro Lopez, | T/C with client re: correction sent old attorney. fp 0.40, ~ $200.00 $80.00

‘Paralegal forward email to OC regarding finalization |
Mod./correction sent to wrong office
|
01/22/20 Alejandro Lopez, | T/C with ckient regarding loan modification/need a 0.30 $200.00 $60.00
Paralegal errors/emission sheet fe fe -
01/28/20 Alejandro Lopez, |OC filed $019 mation to approve loan 0.30, $200.00. $60.00
Paralegal modification —_ i
01/30/20 Alejandro Lopez, {emails with OC re: counter signed foan 0.20: $200.00. $40.00
Paralegal modification ; ; :
:01/31/20 Alejandro Lopez, darft cover letter w/MS & sacn in with check for 0.50 $200.00° $100.00
: | Paralegal ‘Mortgage Payment ‘
‘sent OC a copy of mailing

Subtotal: Alejandro Lopez, Paralegal 22.90 $4,629.50
02/21/20 | Articia Hendricks, ‘telephone conference with client re loss mit mtg 0.10 $200.00: $20.00
: | Paralegal payment |
i ee — _. _ | _
02/24/20 ‘Articia Hendricks, | T/C with client x 2 0.20. $200.00. $40.00
| | Paralegal |
02/28/20 Articia Hendricks, T/Cre:checks 010  $20000 $2000
Paralegal
03/02/20 ‘Articia Hendricks, mailed 3/1/20 mortgage payment = 040 $200.00. $20.00
Paralegal :

03/02/20 Atticia Hendricks, . Printed down order mailed to parties and filed 0.20. $200.00 $40.00
Paralegal :

Subtotal: Articia Hendricks, Paralegal 0.70 $140.00
|07/05/18 ‘Brittany Odze, draft & email client LM 0.40. $200.00. $80.00
Paralegal :

‘07/09/18 Brittany Odze, _file & draft request for LM 0.50 $200.00 $100.00.
Paralegal
07/09/18 Brittany Odze, ‘draft & file aff of LM order 0.50 $200.00. $100.00
: Paralegal
07/30/18 ‘Brittany Odze, _draff, file, & serve LM order 050  $20000 $10000
; Paralegal : |
08/07/18 Brittany Odze, email client LM packet 0.20. $200.00 $40.00
| Paralegal |
08/17/18 Brittany Odze, review LT's notes re loss mit & phone call w/ 1.00 ; a $200.00° $200.00
‘ Paralegal client re LM packet | |

Subtotal: Brittany Odze, Paralegal 3.10 $620.00
06/10/18 EXPENSE Credit Report | 1 @ $40.00. $40.00.
07/10/18 EXPENSE [Postage loss mitrequest — i — 3@80.47 $1445
09/10/18 EXPENSE ‘Amended Ch13Plan fo | -§@8047,t—“‘«*SHC*”

postage | !

. a - ! a oe ns
06/28/19 EXPENSE Mailing | 1@ $7.75. $7.75!

‘Trial Mod
06/28/19 EXPENSE ‘Mailing 7 @ $0.50. — $3.50
| amended ch 13 plan

 

 

 

Page 4
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date ‘Staff. - Description. Hours Rate a _Total Ri
08/01/19 EXPENSE Mailing 1 @ $6.80 $6.80,
TPP 7
08/29/19 EXPENSE Postage | 1 @ 36.80 $6.80
40/02/19 EXPENSE Postage 1 @ $6.80 $6.80
Trial Payment
11/01/19 EXPENSE Postage 1 @ $6.80 $6.80
Trial Payment
42/04/19 EXPENSE Postage 1 @ $6.80 $6.80
T.P.P.
01/08/20 EXPENSE Fed Ex 1 @ $36.90 $36.90
final toan modification & mortgage check
03/02/20 EXPENSE Postage | 1 @ $6.90 $6.90
Loan Mod Payment
03/02/20 EXPENSE Postage | 2 @ $0.50 $1.00.
Affidavit of service x 2 ‘
04/08/20 EXPENSE Postage 1 @ $6.90 $6.90
} April 20 Loan Mod Payment _
05/22/20 EXPENSE Postage 1 @ $6.95 $6.95:
Pay May Loan Mod |
Subtotal: EXPENSE $147.66
osn4ig Linda Tirelli, Esq. | draft Motion to Extend the Automatic Stay 1.00 $500.00 $500.00!
i Partner
08/15/18 Linda Tirelli, Esq. | Red POC filed by Real Time Solutions re second 1.00 $500.00 $500.00
Partner mortgage lien
call to client to discuss issues with bank
: supporting docs, recomend need for filing an
adversary proceeding with client
It
losie/18 Linda Tirelli, Esq. {Review Loss Mit application with supporting 1.00 $500.00 $500.00
Partner documents
(08/22/18 Linda Tirelli, Esq. | Draft Complaint against Real Time solutions 3.40, $500.00 $1,700.00
; Partner research :
08/28/18 Linda Tirelli, Esq. | Edit Draft Complaint against Real Time solutions 0.00. $500.00 $0.00
Partner :
08/29/18 Linda Tirelli, Esq. {Review loss mit package, conf with client 0.80 $500.00 $400.00:
Partner :
09/08/18 Linda Tirelli, Esq. | FINALIZE raft of complaint against Real Time 2.00: $560.00 $1,000.00
Partner solutions
(52 pages, 4 doccs)
09/10/18 Linda Tirelli, Esq. | Review summons issued by court, 0.10 $500.00 $50.00!
Partner :
09/10/18 Linda Tirelli, Esq. [Court appearance re Truste Mot to Dismiss 1.00 $500.00 $500.00
Partner
09/21/18 Linda Tirelli, Esq. /email exchange inhouse counsel to Real Time 0.30 $500.00 $150.00;
Partner Solutions re the AP
09/26/18 Linda Tirelli, Esq. | email exchange inhouse counsel to Real Time 1.40 $500.00 $700.00:
: Partner Solutions re the AP
' issues with docs discussed, Defendant wants to |
resolve
09/27/18 Linda Tirelli, Esq. | Phne conference with inhouse counsel to Real 0.40; $500.00 $200.00
i Partner Time Solutions re the AP |
10/05/18 Linda Tirelli, Esq. | Read and analyze Motion Objecting to Debtor's 0.60, $500.00 $300.00
Partner Casjh Exemptions i
Doc #32
10/11/18 Linda Tirelti, Esq. | email exchange inhouse counsel to Real Time 0.20, $500.00 $100.00,
Partner Solutions re the AP |
10/2418 Linda Tirelli, Esq. |Loss Mit 0.50 $500.00, $250.00,
| Partner call w/ client
reviewed docket
‘Status of loss mit case, email to OC re los mit
; Status
11/06/18 Linda Tirelli, Esq. ‘Court appearance re Adversary Proceeding Case 1.00: $500.00 $500.00'
Partner istatus conference :

 

 

 

 

Page 5 :
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Staff Description Hours Rate Total Ri
11/09/18 Linda Tiretli, Esq. Phone conferencew client re trustee obj to the 0.40. $500.00) $200.00:
Partner exempption of cash 7 ; i | |
12/18/18 Linda Tirelli, Esq. {Court appearance re Adversary Proceeding 1.00. $500.00 $500.00;
Partner jPreTrial conference ae - -
12/20/18 Linda Tirelli, Esq. review additional docs requested by OC and 0.40 $500.00! $200.00
Partner provided by client 7 [| |
02/18/19 Linda Tirelli, Esq. |review additional docs requested by oc 1.00, $500.00 $500.00
Partner review docs from client notate file - | - |
(04/01/19 Linda Tirelli, Esq. | Phone call with OC re loss mit and need for 1.40; $500.00 $700.00,
Partner updated and new RMA ' |
‘dicuss with client updated information, new
‘application
04/10/19 ‘Linda Tirelli, Esq. Final review re Loss Mit RMA packet with 1.20: $500.00 $600.00
‘Partner documents se |
04/25/19 Linda Tirelli, Esq. | Court appearance re loss mit status conf and Adv 1.00 $500.00 $500.00
Partner Pro
05/02/19 Linda Tirelli, Esq. | review docs from client for loss mit 0.40 $500.00 $200.00"
Partner
06/03/19 Linda Tirelli, Esq. | phone conferene with OC re trial loan mod : 0.30. $500.00 ; $150.00
Partner perameters
06/13/19 ‘Linda Tirelli, Esq. © Court appearance re loss mit status conf and Adv, 4.00 $500.00 $500.00,
Partner Pro : |
06/17/19 Linda Tirelli, Esq. | review trial loan mod offer 0.40! $500.00 $200.00
Partner
O6/19/19 Linda Tirelti, Esq. | mtg with client to reiew trial loan mod offered 1.00, $500.00 $500.00.
Partner
[07/25/19 Linda Tirelli, Esq. Court appearance loss mit andAdv. Pro. 1.00. $500.00 $500.00
Partner :
12/04/19 :Linda Tirelli, Esq. email swith adv. proattorney, 0.30, $500.00) $150.00
i Partner ‘Inquiring on an update to adv. pro. matter | | |
12/10/19 {Linda Tirelti, Esq. -review loan mod agreement 0.70, $500.00, $350.00.
Partner jemil exchange with OC re loan mod agreement |
12/13/19 Linda Tirelli, Esq. meeting with cilient to review and sign perm loan _ 1.00 — $500.00 $500.00
| Partner ‘mod agreement
01/10/20 ‘Linda Tirelti, Esq. Phone conf w OC re AP settlement agreement 0.40 $500.00 $200.00
| ‘Partner
01/20/20 pada Tirelli, Esq. Draft settlement agreement ( re AP) 2.50 $500.00 $1,250.00,
i artner | |
02/10/20 Linda Tirelli, Esq. Court Appearance re loss mit conf and pretrial | 1.00 $500.00 $500.00,
| ‘Partner conf for AP |
02/13/20 Linda Tirelli, Esq. Review edits by OC re Draft AP settlement 0.70 $500.00 $350.00
Partner agreement
03/02/20 Linda Tirelli, Esq. | Review new edits by OC re Draft AP settlement 1.20, $500.00 = $600.00 ~~
Partner ‘agreement i |
respond with mark ups | |
(06/22/20 ‘Linda Tirelli, Esq. | Review new edits by OC re Draft AP settlement | 1.00 $500.00' $500.00
_ Partner agreement :
_phone call w client re settlement of AP
‘06/26/20 ‘Linda Tirelli, Esq. File proposed AP settlement agreement with stip 4.20 $500.00 $600.00
‘Partner iorder to court
‘phone call with clerk :
;06/29/20 ‘Linda Tirelli, Esq. | review order as entered by the court, advise ' a 0.40 $500.00. $200.00. :
| Partner ictient | | |
09/21/20 Linda Tirelli, Esq. Court Appearance re toss mit conf and pretrial _ 0.60 $500.00 $300.00
jPartner ‘conf for AP telephonic
Subtotal: Linda Tirelli, Esq. Partner 36.20 $18,100.00
Amount Due 62.90 $23,637.16

Page 6
